Exhibit 10.40

 

FIRST AMENDMENT TO THE

EMPLOYMENT AGREEMENT BETWEEN

CEDAR RAPIDS BANK AND TRUST COMPANY

AND DANA NICHOLS

This Amendment (the "Amendment") is made this 31st day of December, 2008 (the
"Effective Date") by and between Cedar Rapids Bank and Trust Company (the
"Employer") and Dana Nichols (the "Employee").

WHEREAS, the Employer and the Employee have entered into that certain Employment
Agreement dated January 1, 2004 (the "Agreement");

WHEREAS, the Employer and the Employee desire to amend certain provisions of the
Agreement in order to bring such provisions into compliance with the applicable
provisions of Section 409A of the Internal Revenue Code of 1986, as amended (and
guidance issued thereunder) ("409A");

WHEREAS, pursuant to Section 13(e) of the Agreement, the Agreement may be
amended in writing with the signature of each party; and

WHEREAS, the parties desire to amend the Agreement on the terms hereinafter
set forth.

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which

is agreed and acknowledged by the parties hereto, effective as of the Effective
Date (unless otherwise stated herein) the Agreement be and is hereby amended in
the following particulars:

1.         The following sentence shall be added following the last sentence of
subsection 4(b):

"Payment of such Cash Bonus(es) will be made as soon as practicable, but in no
event later than two and one-half (2½) months following the end of the year in
which earned."

2.         The last sentence of the first paragraph of subsection 4(c)(i) shall
be deleted and replaced with the following:

"The incentive amount payable hereunder shall be paid within two and one-half
(2½) months after the end of such year."

3.         The following sentence shall be added following the last sentence of
subsection 4(d)(2):

"Such reimbursement payments will be made as soon as practicable, but in no
event later than two and one-half (2½) months following the end of the year in
which the corresponding expenses are incurred."

4.         Effective January 1, 2008, subsection 4(d)(9) shall be deleted and
replaced with the following:

"(9)        Deferred Compensation. Participation under a deferred compensation
agreement under which the Employee will be permitted to

 

 



QUAD -- DANA NICHOLS EMPLOYMENT AGREEMENT AMENDMENT

 




annually contribute and defer up to fifteen percent (15 % ) of the Employee's
Base Salary and Cash Bonus, if any, and the Employer shall make a matching
contrition equal to fifty percent (50 % ) of the contribution made by the
Employee, up to a maximum of five percent (5%) of the Employee's Base Salary and
Cash Bonus."

5.         The penultimate sentence in Section 6 shall be deleted and replaced
with the following:

"'Disability' for the purposes of  this Agreement shall mean that (i)
the Employee is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment  that can be
expected to result in death or can be expected to last for a contribution period
of not less than twelve (12) months, or (ii) the Employee is, by reason of any
medically determinable physical or mental impairment that can be expected to
result  in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the Employer."

6.         The following sentence shall be added as an introductory paragraph in
Section 10, before subsection (a):

"Employee's employment during the term of this Agreement may be terminated by
the Employer or Employee without any breach of this Agreement only under the
circumstances described in this Section 10 (where such termination constitutes a
"separation from service" pursuant to Code Section 409A), other than the
termination of this Agreement pursuant to Sections 6 and 7."

7.          The second sentence of subsection lO(a) shall be deleted and
replaced with the following:

"Such payment will be made in a lump sum within fifteen (15) days
of termination."

8.         The following sentence shall be added following the first sentence of
subsection lO(b):

"Such amounts shall be paid to the Employee in accordance with the Employer's
regular payroll on the next regular payroll date following the Employee's
voluntary termination or termination for Cause."

9.         The fifth sentence of subsection 10(c)(4) shall be deleted and
replaced with the following:

"In the event that such opinions determine that there would be an
Excess Parachute Payment, the payment hereunder or any other payment determined
by such counsel to be ineluctable in Total Payments shall be modified, reduced
or eliminated as specified by the Employee in writing delivered to the Employer
within thirty (30) days of his receipt of such opinions or, if the Employee
fails to so notify the Employer, then as the Employer shall reasonably
determine, so that under the bases of calculation set forth in such opinions
there will be no





QUAD -- DANA NICHOLS EMPLOYMENT AGREEMENT AMENDMENT

2




Excess Parachute Payment and such adjustment shall be consistent with the rules
under Section 409A of the Code ."

10.        Subsection 10(c)(5) shall be deleted in its entirety and replaced
with the following:

"If    the Employer is not in compliance with its minimum capital requirements
or if the payments required under this Section 10 would cause the Employer's
capital to be reduced below its minimum capital requirements, such payments
shall be delayed until the earliest date at which the Employer reasonably
anticipates the making of such payment will not cause the Employer's capital to
be reduced below its minimum capital requirements. Such payments shall not be
reduced in the event Employee obtains other employment following the termination
of employment by the Employer."

11.       The following sentence shall be added after the last sentence in
subsection 1 l(b ):

"Any payments pursuant to this indemnification will be made as soon as
practicable, but in no event later than two and one-half (2½) months  following
the end of the year in which the corresponding expenses are incurred."

12.       The following Section 14 shall be added:

"Section 14. Code Section 409A.

(a)        To the extent that any of the terms and  conditions contained herein
which were modified by this amendment constitute an amendment or modification of
the time or manner of payment under a non­ qualified deferred compensation plan
(as defined under Code Section 409A), then to the extent necessary under the
transitional guidance under Internal Revenue Service Notice 2007-86, this
Agreement constitutes an amendment to, and a new election under, such deferred
compensation plan, in order to properly modify the time or manner of payment
consistent with such guidance.

(b)        It is intended that the Agreement shall comply with the provisions of
Code Section 409A and the Treasury regulations relating thereto so as not to
subject Employee to the payment of additional taxes and interest under Code
Section 409A. In furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions, and to the extent that any regulations or other guidance issued
under Code Section 409A would result in the Employee being subject to payment of
additional income taxes or interest under  Code Section 409A,  the parties agree
to amend the Agreement to maintain to the maximum extent practicable the
original intent of the Agreement while avoiding the application of such taxes or
interest under Code Section 409A.

(c)        Notwithstanding any provision in the Agreement to the contrary if, as
of the effective date of Employee's termination of employment, he is a
"Specified Employee," then, only to the extent required pursuant to Section
409A(a)(2)(B)(i), payments due under this  Agreement which are deemed to be
deferred compensation shall be subject to a six (6) month delay following the
Employee's separation from service. For purposes of Code

 





QUAD -- DANA NICHOLS EMPLOYMENT AGREEMENT AMENDMENT

3




Section 409A, all installment payments of deferred compensation made hereunder,
or pursuant to another plan or arrangement, shall be deemed to be separate
payments and, accordingly, the aforementioned deferral shall only apply to
separate payments which would occur during the six (6) month deferral period and
all other payments shall be unaffected.  All delayed  payments shall be
accumulated and paid in a lump-sum catch-up payment as of the first day of the
seventh-month following separation from service (or, if earlier, the date of
death of the Employee) with all such delayed payments being credited with
interest (compounded monthly) for this period of delay equal to the prime rate
in effect on the first day of such six-month period. Any portion of the benefits
hereunder that were not otherwise due to be paid during the six-month period
following the termination shall be paid to the Employee in accordance with the
payment schedule established herein.

(d)        The term "Specified Employee" shall mean any person who is a "key
employee" (as defined in Code Section 416(i) without regard to paragraph (5)
thereof), as determined by the Bank based upon the 12-month period ending on
each December 31st (such 12-month period is referred to below as the
"identification period"). If Employee is determined to be a key employee under
Code Section 416(i) (without regard to paragraph (5) thereof) during the
identification period he shall be treated as a Specified Employee for purposes
of this Agreement during the 12-month period that begins on the April 1
following the close of such identification period. For purposes of determining
whether Employee is a key employee under Code  Section 416(i), "compensation"
shall mean Employee's W-2 compensation as reported by the Employer for a
particular calendar year."

[Signature page to follow]





QUAD -- DANA NICHOLS EMPLOYMENT AGREEMENT AMENDMENT

4




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above set forth.

 

 

 

 

 

CEDAR RAPIDS BANK AND TRUST COMPANY

 

EMPLOYEE

 

 

 

/s/ Larry Helling

 

 

Name: Larry Helling

 

/s/ Dana Nichols

Title:

President and Chief Executive Officer

 

DANA NICHOLS

 

QUAD -- DANA NICHOLS EMPLOYMENT AGREEMENT AMENDMENT

5

